McCay, Judge.
Under section 2974 of the Code, it is not necessary to prove a conversion of the property, in an action of trover, as was formerly required, if the defendant be proven to have been in possession when the action was brought. The proof of possession by the defendant is, it is true, very weak; the facts proven are consistent with the possession of any one being at the same house; but we think the case ought to have been left to the jury, on the proof. This Court has gone very far in its rulings on this subject: See 22 Ga., 348; 25 Ga., 546; 26 Ga., 617; 29 Ga., 58.
That the defendant had the control of this sewing machine is, we think, pretty evident. And, as it was proven that it was at the house where he lived, it was for the jury to say whether it was in his possession. If they thought not, the *325verdict would be for the defendant. If the plaintiff is willing to risk his rights on a weak case, it is his own fault, and the Court ought not to interfere to grant a non-suit, unless there be no evidence.
Judgment reversed.